Kane, J. P.
Appeal from a judgment of the County Court of Saratoga County (Williams, J.), entered October 20, 1986, which, inter alia, granted defendants’ motion for summary judgment dismissing the complaint and for summary judgment on their counterclaim.
This case arises from a "rent strike” initiated by plaintiffs, who are tenants at a mobile home park owned by defendants. The strike, which continued from March 1986 until June 1986, was commenced to protest the prevailing conditions in the park and a rent increase scheduled to take effect in March 1986. In conjunction with the strike, plaintiffs commenced the instant action in County Court against defendant alleging violation of the warranty of habitability (Real Property Law § 235-b). Defendants asserted, inter alia, a counterclaim seeking recovery for nonpayment of rent. Thereafter, defendants moved for summary judgment. The motion was granted and this appeal ensued.
*664We affirm. A review of the record reveals that plaintiffs failed to present evidence that the warranty of habitability (see, Park W. Mgt. Corp. v Mitchell, 47 NY2d 316, cert denied 444 US 992) was breached during the period at issue. The judgment should therefore be affirmed.
Judgment affirmed, without costs. Kane, J. P., Main, Mikoll, Levine and Harvey, JJ., concur.